                Case 2:21-bk-10424-VZ                  Doc 1 Filed 01/20/21 Entered 01/20/21 17:18:28                                      Desc
                                                       Main Document    Page 1 of 14

Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                SUMMITRIDGE VENTURE GROUP, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1666 Summitridge Drive                                          5670 Wilshire Blvd., Suite 1800
                                  Beverly Hills, CA 90210                                         Los Angeles, CA 90036
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Los Angeles                                                     Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  1666 Summitridge Drive, Beverly Hills, CA 90210
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 2:21-bk-10424-VZ                       Doc 1 Filed 01/20/21 Entered 01/20/21 17:18:28                                       Desc
                                                             Main Document    Page 2 of 14
Debtor    SUMMITRIDGE VENTURE GROUP, LLC                                                                Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 5313

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                    debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
                                                             Northern District of
     If more than 2 cases, attach a                          California, San Jose
     separate list.                               District   Division                      When       9/12/19                    Case number   5:19-bk-51855
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     Vikram Srinivasan                                               Relationship            Sole Member


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                Case 2:21-bk-10424-VZ        Doc 1 Filed 01/20/21 Entered 01/20/21 17:18:28                              Desc
                                             Main Document    Page 3 of 14
Debtor   SUMMITRIDGE VENTURE GROUP, LLC                                          Case number (if known)
         Name


                                             Northern District San
                                  District   Jose Division             When    12/10/20               Case number, if known   5:20-bk-51735




Official Form 201               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                        page 3
                Case 2:21-bk-10424-VZ                   Doc 1 Filed 01/20/21 Entered 01/20/21 17:18:28                                        Desc
                                                        Main Document    Page 4 of 14
Debtor   SUMMITRIDGE VENTURE GROUP, LLC                                                            Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 4
                 Case 2:21-bk-10424-VZ                 Doc 1 Filed 01/20/21 Entered 01/20/21 17:18:28                                       Desc
                                                       Main Document    Page 5 of 14
Debtor    SUMMITRIDGE VENTURE GROUP, LLC                                                           Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      January 20, 2021
                                                  MM / DD / YYYY


                             X   /s/ Vikram Srinivasan                                                    Vikram Srinivasan
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Managing Member




18. Signature of attorney    X   /s/ James Andrew Hinds, Jr.                                               Date January 20, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 James Andrew Hinds, Jr. 71222
                                 Printed name

                                 THE HINDS LAW GROUP
                                 Firm name

                                 21257 Hawthorne Boulevard
                                 Second Floor
                                 Torrance, CA 90503
                                 Number, Street, City, State & ZIP Code

                                                                                                    jhinds@hindslawgroup.com;
                                 Contact phone     (310) 316-0500                Email address      rsposato@hindslawgroup.com

                                 71222 CA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
              Case 2:21-bk-10424-VZ                            Doc 1 Filed 01/20/21 Entered 01/20/21 17:18:28                           Desc
                                                               Main Document    Page 6 of 14




 Fill in this information to identify the case:

 Debtor name         SUMMITRIDGE VENTURE GROUP, LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          January 20, 2021                        X /s/ Vikram Srinivasan
                                                                       Signature of individual signing on behalf of debtor

                                                                       Vikram Srinivasan
                                                                       Printed name

                                                                       Managing Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                    Case 2:21-bk-10424-VZ                            Doc 1 Filed 01/20/21 Entered 01/20/21 17:18:28                                             Desc
                                                                     Main Document    Page 7 of 14

 Fill in this information to identify the case:
 Debtor name SUMMITRIDGE VENTURE GROUP, LLC
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                          Check if this is an
                                                CALIFORNIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Franchise Tax                                                                                                                                                                    $1.00
 Board
 Bankruptcy Unit MS
 G-11
 P.O. Box 2952
 Sacramento, CA
 95812-2951
 International                                                                                                                                                                    $1.00
 Revenue Service
 Centralized
 Insolvency
 Operations
 P.O. Box 7346
 Philadelphia, PA
 19101-7346
 Noah f/k/a Patch                                                1651 Green Valley                                  $300,000.00            $1,200,000.00                  $30,000.00
 Homes                                                           Road
 576 Sacramento                                                  Danville, CA
 Street, Suite 400                                               94526
 San Francisco, CA
 94111
 Vajra, LLC                                                                                                                                                             $300,000.00
 47000 Warm Springs
 Blvd.
 Fremont, CA 94539




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
              Case 2:21-bk-10424-VZ                            Doc 1 Filed 01/20/21 Entered 01/20/21 17:18:28                              Desc
                                                               Main Document    Page 8 of 14
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                      Central District of California
 In re       SUMMITRIDGE VENTURE GROUP, LLC                                                                   Case No.
                                                                                   Debtor(s)                  Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                 40,000.00
             Prior to the filing of this statement I have received                                        $                  1,000.00
             Balance Due                                                                                  $                 39,000.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):           Members of the LLC have agreed to pay monthly compensation

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):           Members of the LLC have agreed to pay monthly compensation

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a. [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                            CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     January 20, 2021                                                              /s/ James Andrew Hinds, Jr.
     Date                                                                          James Andrew Hinds, Jr. 71222
                                                                                   Signature of Attorney
                                                                                   THE HINDS LAW GROUP
                                                                                   21257 Hawthorne Boulevard
                                                                                   Second Floor
                                                                                   Torrance, CA 90503
                                                                                   (310) 316-0500 Fax: (310) 792-5977
                                                                                   jhinds@hindslawgroup.com;
                                                                                   rsposato@hindslawgroup.com
                                                                                   Name of law firm




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
          Case 2:21-bk-10424-VZ                      Doc 1 Filed 01/20/21 Entered 01/20/21 17:18:28                                                   Desc
                                                     Main Document    Page 9 of 14
Attorney or Party Name, Address, Telephone & FAX Nos.,                            FOR COURT USE ONLY
State Bar No. & Email Address
James Andrew Hinds, Jr. 71222
21257 Hawthorne Boulevard
Second Floor
Torrance, CA 90503
(310) 316-0500 Fax: (310) 792-5977
California State Bar Number: 71222 CA
jhinds@hindslawgroup.com; rsposato@hindslawgroup.com




     Debtor(s) appearing without an attorney
     Attorney for Debtor

                                                   UNITED STATES BANKRUPTCY COURT
                                                    CENTRAL DISTRICT OF CALIFORNIA

In re:
                                                                                  CASE NO.:
            SUMMITRIDGE VENTURE GROUP, LLC
                                                                                  CHAPTER: 11




                                                                                                     VERIFICATION OF MASTER
                                                                                                    MAILING LIST OF CREDITORS

                                                                                                                   [LBR 1007-1(a)]

                                                              Debtor(s).

Pursuant to LBR 1007-1(a), the Debtor, or the Debtor's attorney if applicable, certifies under penalty of perjury that the
master mailing list of creditors filed in this bankruptcy case, consisting of 2 sheet(s) is complete, correct, and
consistent with the Debtor's schedules and I/we assume all responsibility for errors and omissions.

Date: January 20, 2021                                                                   /s/ Vikram Srinivasan
                                                                                         Signature of Debtor 1

Date:
                                                                                         Signature of Debtor 2 (joint debtor) ) (if applicable)

Date: January 20, 2021                                                                   /s/ James Andrew Hinds, Jr.
                                                                                         Signature of Attorney for Debtor (if applicable)




                  This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2015                                                                                      F 1007-1.MAILING.LIST.VERIFICATION
    Case 2:21-bk-10424-VZ   Doc 1 Filed 01/20/21 Entered 01/20/21 17:18:28   Desc
                            Main Document    Page 10 of 14


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       SUMMITRIDGE VENTURE GROUP, LLC
                       5670 Wilshire Blvd., Suite 1800
                       Los Angeles, CA 90036


                       James Andrew Hinds, Jr.
                       THE HINDS LAW GROUP
                       21257 Hawthorne Boulevard
                       Second Floor
                       Torrance, CA 90503


                       Civic Financial Services
                       c/o Fay Servicing
                       2015 Manhattan Beach Blvd, Suite 10
                       Redondo Beach, CA 90278


                       CLE Capital Parnters, LLC
                       351 Hitchcock Way, Suite 230-B
                       Santa Barbara, CA 93105


                       Franchise Tax Board
                       Bankruptcy Unit MS G-11
                       P.O. Box 2952
                       Sacramento, CA 95812-2951


                       International Revenue Service
                       Centralized Insolvency Operations
                       P.O. Box 7346
                       Philadelphia, PA 19101-7346


                       Mitali Parmar
                       34378 Torrington Ct.
                       Fremont, CA 94555


                       Noah f/k/a Patch Homes
                       576 Sacramento Street, Suite 400
                       San Francisco, CA 94111
Case 2:21-bk-10424-VZ   Doc 1 Filed 01/20/21 Entered 01/20/21 17:18:28   Desc
                        Main Document    Page 11 of 14



                   Vajra, LLC
                   47000 Warm Springs Blvd.
                   Fremont, CA 94539


                   Vikran Srinivasan
                   440 Dixon Landing Road, G201
                   Milpitas, CA 95035
       Case 2:21-bk-10424-VZ                      Doc 1 Filed 01/20/21 Entered 01/20/21 17:18:28                                                    Desc
                                                  Main Document    Page 12 of 14


Attorney or Party Name, Address, Telephone & FAX Nos., and State Bar No. &         FOR COURT USE ONLY
Email Address
James Andrew Hinds, Jr. 71222
21257 Hawthorne Boulevard
Second Floor
Torrance, CA 90503
(310) 316-0500 Fax: (310) 792-5977
California State Bar Number: 71222 CA
jhinds@hindslawgroup.com;
rsposato@hindslawgroup.com




     Attorney for:
                                                UNITED STATES BANKRUPTCY COURT
                                                 CENTRAL DISTRICT OF CALIFORNIA

In re:                                                                        CASE NO.:
          SUMMITRIDGE VENTURE GROUP, LLC                                      ADVERSARY NO.:
                                                                   Debtor(s), CHAPTER: 11

                                                                  Plaintiff(s),
                                                                                    CORPORATE OWNERSHIP STATEMENT
                                                                                       PURSUANT TO FRBP 1007(a)(1)
                                                                                         and 7007.1, and LBR 1007-4

                                                                                                                   [No hearing]
                                                              Defendant(s).

Pursuant to FRBP 1007(a)(1) and 7007.1, and LBR 1007-4, any corporation, other than a governmental unit, that is a debtor in
a voluntary case or a party to an adversary proceeding or a contested matter shall file this Statement identifying all its parent
corporations and listing any publicly held company, other than a governmental unit, that directly or indirectly own 10% or more
of any class of the corporation’s equity interest, or state that there are no entities to report. This Corporate Ownership
Statement must be filed with the initial pleading filed by a corporate entity in a case or adversary proceeding. A supplemental
statement must promptly be filed upon any change in circumstances that renders this Corporate Ownership Statement
inaccurate.

I,    James Andrew Hinds, Jr. 71222                                           , the undersigned in the above-captioned case, hereby declare
                 (Print Name of Attorney or Declarant)
under penalty of perjury under the laws of the United States of America that the following is true and correct:




___________________________________________________________________________
                This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                                                                F 1007-4.CORP.OWNERSHIP.STMT
          Case 2:21-bk-10424-VZ                     Doc 1 Filed 01/20/21 Entered 01/20/21 17:18:28                                                    Desc
                                                    Main Document    Page 13 of 14


[Check the appropriate boxes and, if applicable, provide the required information.]
1.          I have personal knowledge of the matters set forth in this Statement because:
               I am the president or other officer or an authorized agent of the Debtor corporation
               I am a party to an adversary proceeding
               I am a party to a contested matter
               I am the attorney for the Debtor corporation
2.a.           The following entities, other than the debtor or a governmental unit, directly or indirectly own 10% or more of any
                class of the corporation’s(s’) equity interests:
                [For additional names, attach an addendum to this form.]
     b.        There are no entities that directly or indirectly own 10% or more of any class of the corporation’s equity interest.

January 20, 2021                                                                           By:    /s/ James Andrew Hinds, Jr.
Date                                                                                              Signature of Debtor, or attorney for Debtor

                                                                                           Name:        James Andrew Hinds, Jr. 71222
                                                                                                        Printed name of Debtor, or attorney for
                                                                                                        Debtor




___________________________________________________________________________
                  This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                                                                  F 1007-4.CORP.OWNERSHIP.STMT
Case 2:21-bk-10424-VZ   Doc 1 Filed 01/20/21 Entered 01/20/21 17:18:28   Desc
                        Main Document    Page 14 of 14
